DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 52 is objected to because of the following informalities:  “system return” should read --system to return--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 53 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 52, 58, and 68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
in vitro fertilization (IVF) treatment”. Accordingly, it is unclear whether the IVF treatment of claim 52 is the same or different than the IVF treatment of parent claim 49.
Regarding claim 58, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 68 recites “a first portion of the peripheral blood mononuclear cells”, while parent claim 49 recites “a first portion PBMCs”. It is unclear whether the first portion of 68 is intended to be the same or different than that of claim 49.
Claim 68 recites “a second portion of the peripheral blood mononuclear cells”, while parent claim 59 recites “a second, fresh portion of PBMCs”. It is unclear whether the second portion of claim 68 is intended to be the same or different than that of claim 59.
Claim 68 recites “the at least one embryo” in line 4 and subsequently throughout the claim. While the parent claim(s) reference performing an IVF treatment, there is insufficient antecedent basis for one or a plurality of embryos.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 49-59 and 61-67 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshioka, et al. “Intrauterine administration of autologous peripheral blood mononuclear cells promotes implantation rates in patients with repeated failure of IVF-embryo transfer.” Human Reproduction 21.12 (October 4 2006): 3290-3294 in view of U.S. Patent Application Publication No. 2009/0053182 (Ichim et al.), Okitsu et al. “Intrauterine administration of autologous peripheral blood mononuclear cells increases clinical pregnancy rates in frozen/thawed embryo transfer cycles of patients with repeated implantation failure.” Journal of Reproductive Immunology, vol. 92, 2011, pp. 28-87 (published online 27 October 2011), and U.S. Patent Application Publication No. 2009/0239207 (Leese et al.).
Regarding claim 49, Yoshioka et al. teaches a method of culturing peripheral blood mononuclear cells (PBMCs), the method comprising: obtaining a first portion of PBMCs from blood of a patient which was taken at least two months or two cycles of ovulation after an immune-system-influencing event or an endocrine-system-influencing event comprising controlled ovary stimulation or oocyte retrieval during a cycle of in vitro fertilization (IVF) treatment (“preparation and intrauterine administration of PBMC”, p. 3291; patients experienced four or more failures of IVF-embryo transfer, “subjects”, pg. 3291), and propagating the first portion of PBMCs in a culture medium containing a promoting agent that is human chorionic gonadotropin (HCG) or an HCG equivalent to cultured PBMCs (hCG, “preparation and intrauterine administration of PBMC”, p. 3291; abstract; “clinical outcome” Table II; “results”, pg. 3291). Yoshioka et al. is silent on the presence of carbon dioxide in the culture of the PBMCs.

The modified method of Yoshioka et al. and Ichim et al. is performed with fresh blastocyst transfer, thus does not teach the first portion of PBMCs is obtained from the patient at least two months or cycles following a last controlled ovary stimulation or oocyte retrieval during an IVF treatment cycle.
However, Okitsu et al. teaches a method IVF including intrauterine administration of autologous PBMCs (abstract), comprising: obtaining a first portion of PBMCs from blood of a patient which was taken after a last immune system-influencing or endocrine system-influencing event including controlled ovary stimulation or oocyte retrieval during an IVF treatment cycle (abstract; 2.2-2.4). Okitsu et al. teaches the patient has had at least three previous failed IVF transfers (pg. 84, right col., paragraph 2; Tables 3-4; pg. 87, right col., paragraph 2), and the embryo transferred into the patient’s uterus is thawed following cryopreservation (abstract; 2.3; pg. 87, right col., paragraph 2). Additionally, Okitsu et al. teaches the oocytes are retrieved, conventional insemination or ICSI is performed, the resultant embryos are cryopreserved, then subsequently thawed embryos are transferred during a spontaneous menstrual cycle or a hormone replacement cycle (2.3). Lastly, Okitsu et al. recognizes “frozen/thawed embryo transfer 
 However, Okitsu et al. does not expressly state the frozen/thawed embryo transfer cycle is at least two months or cycles after a last controlled ovary stimulation or oocyte retrieval during an IVF treatment cycle, such that the PBMCs obtained for the frozen/thawed embryo transfer are obtained at least two months or cycles after the last ovary stimulation or oocyte retrieval.
However, Leese et al. teaches a method of in vitro fertilization for a female patient, the method comprising transferring at least one embryo into the uterus of the patient, wherein the embryo is derived from an oocyte retrieved from the patient at least two months prior to the transferring of the embryo (Oocytes retrieved, embryos cycles" (emphasis added), [0002]. Accordingly, Leese et al. recognizes embryos may be thawed and transferred that are derived from oocytes retrieved at least two months/cycles prior.). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Yoshioka et al., Ichim et al., and Okitsu et al. such that the embryo transferred is derived from an oocyte retrieved from the patient at least two months prior to the transfer, such that the PBMCs are consequently obtained at least two months or cycles after the last oocyte retrieval in light of the teachings of Leese et al., because Leese et al. teaches “[e]mbryo cryopreservation allows storage of good quality, supernumeracy embryos until they can be transferred in later cycles, thus decreasing the number of stimulated ovary drug cycles needed for the attainment of pregnancy and therefore the risk of ovarian hyperstimulation syndrome..., and providing protection against multiple gestations” ([0002]). Okitsu et al. recognizes the same need for a reduction in the risk of hyperstimulation by excess ovarian hormones as it is "considered to impair endometrial receptivity" (pg. 83, left col., paragraph 2).
Regarding claims 50-56, Yoshioka et al. in view of Ichim et al., Okitsu et al., and Leese et al. teaches all the limitations of claim 49. The modified method of Yoshioka et al., Ichim et al., Okitsu et al., and Leese et al. teaches the last immune system- or endocrine system-influencing event includes an IVF treatment which comprises administering an exogenous hormone and stimulates production and delivery of oocytes, including administering a gonadotropin releasing hormone (GnRH) agonist to suppress ovarian function (Yoshioka et al., “TVF procedure”; Okitsu et al., 2.2-2.3; see discussion for claim 49); and wherein the at least two months or two cycles of ovulation 
Regarding claim 57, Yoshioka et al. in view of Ichim et al., Okitsu et al., and Leese et al. teaches all the limitations of claim 49. Yoshioka et al. teaches the promoting agent is human chorionic gonadotropin having a concentration of not less than 5 IU/mL (hCG, “preparation and intrauterine administration of PBMC”, p. 3291).
Regarding claim 58, Yoshioka et al. in view of Ichim et al., Okitsu et al., and Leese et al. teaches all the limitations of claim 49. The modified method of Yoshioka et al., Ichim et al., Okitsu et al., and Leese et al. teaches the propagating of the first portion of PBMCs is performed at a temperature of 37°C in the culture medium for 48 hours (Ichim et al., [0157]; “preparation and intrauterine administration of PBMC”, p. 3291).
Regarding claim 59, Yoshioka et al. in view of Ichim et al., Okitsu et al., and Leese et al. teaches all the limitations of claim 49. The modified method of Yoshioka et al., Ichim et al., Okitsu et al., and Leese et al. teaches the method further comprises extracting a second, fresh portion of PBMCs from the blood of the patient at least two months or two cycles of ovulation after a last immune system-influencing or endocrine system-influencing event, combining the first portion and the second, fresh portion of PBMCs, and propagating said PBMCs for a period of time sufficient to obtain a desired number of PBMCs (Yoshioka et al.: “preparation and intrauterine administration of PBMC”, p. 3291; see discussion for claim 49).
claim 61, Yoshioka et al. in view of Ichim et al., Okitsu et al., and Leese et al. teaches all the limitations of claim 59. The modified method of Yoshioka et al., Ichim et al., Okitsu et al., and Leese et al. does not teach further extracting at least one additional fresh portion of PBMCs from the blood of the patient, combining the first portion, second, fresh portion and the at least one additional fresh portion of PBMCs, and propagating said PBMCs for a period of time sufficient to obtain a desired number of PBMCs. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yoshioka et al., Ichim et al., Okitsu et al., and Leese et al. to repeat the steps of obtaining a fresh portion of PBMCs, and culturing the first, second, and additional portions of PBMCs combined to produce a sufficient dose of the composition when needed for an embryo transfer in the event an insufficient quantity of PBMCs were obtained for transfer to a patient.
Regarding claims 62 and 65, Yoshioka et al. in view of Ichim et al., Okitsu et al., and Leese et al. teaches all the limitations of claim 49 or 59. The modified method of Yoshioka et al., Ichim et al., Okitsu et al., and Leese et al. yields a composition comprising PBMCs obtained by the method of claim 49 or 59 (see discussion for claim 49 or 59).
Regarding claims 63 and 66, Yoshioka et al. in view of Ichim et al., Okitsu et al., and Leese et al. teaches all the limitations of claim 49 or 59. The modified method of Yoshioka et al., Ichim et al., Okitsu et al., and Leese et al. teaches a method for repairing, building, engineering, regenerating, generating or growing a tissue of a patient comprising contacting the composition of claim 62 or 65 with the tissue (see 
Regarding claim 64 or 67, Yoshioka et al. in view of Ichim et al., Okitsu et al., and Leese et al. teaches all the limitations of claim 63 and 66. Yoshioka et al. teaches the tissue is the endometrium (“preparation and intrauterine administration of PBMC”, p. 3291; “results”, pg. 3291; “clinical outcomes”, Table II; “discussion”, col. 2, pg. 3292-col. 1, pg. 3293).
Claim 60 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshioka, et al. “Intrauterine administration of autologous peripheral blood mononuclear cells promotes implantation rates in patients with repeated failure of IVF-embryo transfer.” Human Reproduction 21.12 (October 4 2006): 3290-3294 in view of U.S. Patent Application Publication No. 2009/0053182 (Ichim et al.), Okitsu et al. “Intrauterine administration of autologous peripheral blood mononuclear cells increases clinical pregnancy rates in frozen/thawed embryo transfer cycles of patients with repeated implantation failure.” Journal of Reproductive Immunology, vol. 92, 2011, pp. 28-87 (published online 27 October 2011), and U.S. Patent Application Publication No. 2009/0239207 (Leese et al.) as applied to claim 59 above, and further in view of Nakayama et al. “Human peripheral blood mononuclear cells (PBMC) in early pregnancy promote embryo invasion in vitro: HCG enhances the effects of PBMC.” Human Reproduction, vol. 17, no. 1, 2002, pg. 207-212.
claim 60, Yoshioka et al. in view of Ichim et al., Okitsu et al., and Leese et al. teaches all the limitations of claim 59. Yoshioka et al. does not teach first and second portions of PBMCs are taken from different patients.
However, Nakayama et al. teaches a method of culturing peripheral blood mononuclear cells (PBMCs) (abstract), comprising: obtaining and propagating PBMCs from the blood of a patient to obtain a medicinal PBMC composition, wherein the PBMCs are obtained from different patients, and are contemplated to be administered to a different patient than the patient from which the blood was obtained (“preparation of PBMC”, pg. 208; Figure 4; col. 1, pg. 210; col. 2, paragraph 2, pg. 211). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yoshioka et al., Ichim et al., Okitsu et al., and Leese et al. such that the PBMCs are obtained at least in part from a different patient than its recipient in light of the teaching of Nakayama et al., because Nakayama et al. teaches PBMCs obtained from pregnant patients are more likely to improve embryo implantation for patients receiving the PBMC composition (Figure 4; col. 1, pg. 210; col. 2, paragraph 2, pg. 211).
Response to Arguments
Applicant’s arguments, see pages 7-12 filed 20 November 2020, with respect to the claim objections, rejections under 35 U.S.C. 112, and the rejections under 35 U.S.C. 103 citing at least Yoshioka et al. have been fully considered and are persuasive in light of the amendments to the claims.  The objections and rejections of 25 June 2020 have been withdrawn.  However, upon further consideration and as necessitated by the amendments to the claims, a new ground(s) of rejection is made in view of at least 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 49, 52, 53, 55, 59, and 61-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,271,876 in view of U.S. Patent Application Publication No. 2009/0053182 (Ichim et al.).
Regarding instant claim 49, claim 1 of the ‘876 patent in view of Ichim et al. recites all that is recited in instant claim 49. The difference between instant claim 49 and claim 1 of the ‘876 patent lies in that instant claim 49 recites the PBMCs are propagated “in the presence of 4.8 to 6.0% carbon dioxide”, which is not recited in claim 1 of the ‘876 patent.
However, Ichim et al. teaches a method of culturing cells, such as PBMCs (abstract; [0013]), comprising: propagating a portion of BMCs in the presence of 5% carbon dioxide at a temperature of 37°C in a culture medium ([0157]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 1 of the ‘876 patent such that the 
Regarding instant claims 52, 53, and 55, claim 1 of the ‘876 patent in view of Ichim et al. recites all that is recited in instant claim 49. Claims 2-4, 8-11, and 14-19 of the ‘876 patent recites all that is recited in instant claims 52, 53, and 55.
Regarding instant claims 59, 61, and 68, claim 1 of the ‘876 patent in view of Ichim et al. recites all that is recited in instant claim 49. Claims 12, 14, 15, and 20 of the ‘876 patent recites all that is recited in instant claims 59, 61, and 68.
Regarding instant claims 62-67, claim 1 of the ‘876 patent in view of Ichim et al. recites all that is recited in instant claim 49. Claims 1, 12-14, and 20 of the ‘876 patent recites all that is recited in instant claims 62-67.
Claims 50, 51, 54, and 56-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,271,876 in view of U.S. Patent Application Publication No. 2009/0053182 (Ichim et al.) as applied to claim 49 above, and further in view of Yoshioka, et al. “Intrauterine administration of autologous peripheral blood mononuclear cells promotes implantation rates in patients with repeated failure of IVF-embryo transfer.” Human Reproduction 21.12 (October 4 2006): 3290-3294.
Regarding instant claims 50, 51, 54, and 56-58, claim 1 of the ‘876 patent in view of Ichim et al. recites all that is recited in instant claim 49. Claim 1 of the ‘876 patent and its dependents recites performing an IVF procedure including oocyte retrieval, but does not expressly recite ovarian stimulation, administering a GnRH 
However, Yoshioka et al. teaches a method of culturing peripheral blood mononuclear cells (PBMCs), the method comprising: obtaining a first portion of PBMCs from blood of a patient which was taken at least two months or two cycles of ovulation after an immune-system-influencing event or an endocrine-system-influencing event comprising controlled ovary stimulation or oocyte retrieval during a cycle of in vitro fertilization (IVF) treatment (“preparation and intrauterine administration of PBMC”, p. 3291; patients experienced four or more failures of IVF-embryo transfer, “subjects”, pg. 3291), and propagating the first portion of PBMCs in a culture medium containing a promoting agent that is human chorionic gonadotropin (HCG) a concentration of not less than 5 IU/mL, the PBMCs being cultured at a temperature of 37°C in the culture medium for 48 hours, resulting in cultured PBMCs (hCG, “preparation and intrauterine administration of PBMC”, p. 3291; abstract; “clinical outcome” Table II; “results”, pg. 3291). Yoshioka et al. teaches providing the IVF treatment comprises administering an exogenous hormone and stimulates production and delivery of oocytes, including administering a gonadotropin releasing hormone (GnRH) agonist to suppress ovarian function (Yoshioka et al., “TVF procedure”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 1 of the ‘876 patent and Ichim et al. such that the IVF procedure includes administration of a GnRH agonist as taught by Yoshioka et al., because Yoshioka et al. teaches such a step is typical in performance of an IVF procedure to suppress ovarian function (“IVF procedure”, p. 3291). Furthermore, it would have been .
Claim 60 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,271,876 in view of U.S. Patent Application Publication No. 2009/0053182 (Ichim et al.) as applied to claim 49 above, and further in view of Nakayama et al. “Human peripheral blood mononuclear cells (PBMC) in early pregnancy promote embryo invasion in vitro: HCG enhances the effects of PBMC.” Human Reproduction, vol. 17, no. 1, 2002, pg. 207-212.
Regarding instant claim 60, claims 12, 14, 15, and 20 of the ‘876 patent in view of Ichim et al. recites all that is recited in instant claim 60. The difference between instant claim 60 and claim 1 of the ‘876 patent lies in that claims 12, 14, 15, and 20 of the ‘876 patent do not recite the first and second portions of PBMCs are taken from different patients.
However, Nakayama et al. teaches a method of culturing peripheral blood mononuclear cells (PBMCs) (abstract), comprising: obtaining and propagating PBMCs from the blood of a patient to obtain a medicinal PBMC composition, wherein the PBMCs are obtained from different patients, and are contemplated to be administered Figure 4; col. 1, pg. 210; col. 2, paragraph 2, pg. 211). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 12, 14, 15, and 20 of the ‘876 patent and Ichim et al. such that the PBMCs are obtained at least in part from a different patient than its recipient in light of the teaching of Nakayama et al., because Nakayama et al. teaches PBMCs obtained from pregnant patients are more likely to improve embryo implantation for patients receiving the PBMC composition (Figure 4; col. 1, pg. 210; col. 2, paragraph 2, pg. 211).
Allowable Subject Matter
Claim 68 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and the double patenting rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art of record teach and/or fairly suggest the method of claim 68, wherein   the first portion of the PBMCs is derived from blood collected from the patient at the first time between (i) transferring the at least one embryo into the uterus of the patient and (ii) three days prior to transferring the at least one embryo into the uterus of the patient, wherein the second portion of the PBMCs is derived from blood collected from the patient at a second time between (i) transferring the at least one embryo into the uterus of the patient and (ii) three days prior to transferring the at least one embryo into the 
The closest prior art of record, Yoshioka et al. cited above, teaches a portion of PBMCs is obtained from the patient within three days of embryo transfer (“IVF procedure” and “preparation and intrauterine administration of PBMC”, pg. 3291), but does not specify both the first and second portions of blood are collected within three days of embryo transfer, and the second portion is obtained 20 to 72 hours prior to embryo transfer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE R DORNA whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARRIE R DORNA/Primary Examiner, Art Unit 3791